Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Fred Koenig III (Reg. 29,662) on 6/14/2022.
3.        The application has been amended as followings:

1.  (Currently amended) A coil device, comprising:
a coil unit having a coil part and a housing configured to accommodate the coil part that has a main surface; and
a heat dissipation unit thermally connected to the coil unit,
wherein the heat dissipation unit includes a heat dissipation body thermally connected to the main surface and having an accommodation part, a heat dissipation member configured to be movable relative to the heat dissipation body in a direction orthogonal to a winding where a winding of the coil part is wound around the winding axis and thermally connected to the heat dissipation body and a driver 
wherein the heat dissipation unit has a first configuration in which the heat dissipation member projects from the heat dissipation body in a direction along the main surface, and a second configuration in which the heat dissipation member is stowed in the accommodation part of the heat dissipation body.

	6.	(Currently amended) The coil device according to claim 1, wherein the heat dissipation member has a pair of heat dissipation fins,
	the heat dissipation body has a housing connection surface in contact with the main surface of the housing, a road connection surface opposite to the housing connection surface and a pair of side surfaces, and
	each of the pair of heat dissipation fins protrude from a respective surface of the pair of side surfaces when in the first mode. 

	7.	(Currently amended) The coil device according to claim 6, wherein the pair of heat dissipation fins are switched reciprocally between the first configuration and the second configuration by the driver

	8.	(Currently amended) The coil device according to claim 6, wherein a first heat dissipation fin of the pair of heat dissipation fins is switched reciprocally between the first configuration and the second configuration by a first portion  driver
	a second heat dissipation fin of the pair of heat dissipation fins is switched reciprocally between the first configuration and the second configuration by a second portion  driver portion of the driver
 
	11.	(Currently amended) The coil device according to claim 1, wherein the heat dissipation member has a pair of first heat dissipation members configured to move along a first direction orthogonal to the winding axis of the coil part and a pair of second heat dissipation members configured to move along a second direction orthogonal to the first direction. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat dissipation member configured to be movable “in claim 1.
This element is interpreted under 35 U.S.C. 112(f) as heat dissipation fin based on para [0022] of applicant’s specification, heat dissipation sheet based on para [0050] of applicant’s specification or heat dissipation plate based on para [0055] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
5. 	Claims 1-11 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to claim 1, Terazoe (US6049191A)  teaches a coil device, comprising: a coil unit (e.g.,10, 20, 34, Fig. 1) having a coil part (e.g., 20, 10, Fig. 1) and a housing ( e.g., 30, Fig. 1, Fig. 2)configured to accommodate the coil part that has a main surface (e.g., surface of 34, Fig. 1); and a heat dissipation unit (e.g., 40, Fig. 1, Fig. 2) thermally connected to the coil unit (e.g., 20, Fig. 1, Fig. 2),  wherein the heat dissipation unit includes: a heat dissipation body (e.g., 30, Fig. 1, Fig. 2), thermally connected to the main surface (e.g., surface of 34, Fig. 1, Fig. 2) and have an accommodation part, , heat dissipation member ( 40,  Fig. 2) thermally connected to heat dissipation body ( e.g., 30, Fig. 1, Fig. 2)
	Mao (CN102105040A) teaches a heat dissipation member ( e.g., 14, Fig. 1, Fig. 2) configured to be movable relative to the heat dissipation body ( the terminal equipment contain 14, Fig. 1, Fig. 2)  ; and a driver ( e.g., 13, Fig. 1) for driving the heat dissipation member ( e.g., 14, Fig. 1, Fig. 2)  and wherein the heat dissipation unit has a first configuration in which the heat dissipation member projects ( e.g., 14, Fig. 2) from the heat dissipation body ( the terminal equipment contain 14, Fig. 2)  in a direction along the main surface ( surface of the terminal equipment box, Fig. 2, as seen in Terazoe, the top of heat dissipation body 30 is on top of main surface 34, therefore, the combination of Terazoe and Mao teaches about the a heat dissipation member projects from the main surface)  , and a second configuration in which the heat dissipation member ( e.g., 14, Fig. 1) is stowed in the accommodation part ( housing of 11, 12, 13, Fig. 1) of the heat dissipation body ( the terminal equipment contain 14, Fig. 1).
	However, the prior art of record fails to teach or suggest the heat dissipation member configured to movable relative to the heat dissipation body in a direction orthogonal to a winding axis of the coil part, wherein a winding of the coil part is wound around the winding axis in combination with other limitations of the claim.
	Regarding to Claims 2-11, they depend on claim 1 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kemmerer (US 20060078151 A1)  teaches coil is movably positioned, a heat dissipation plate mounted on the pole piece at an inner opening thereof
Hwang (US20190221353A1) teaches about the air around the flat coil moves toward the heat-radiating plate and the first through-hole is formed in a region corresponding to the hollow portion of the flat coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836